 5:19-cv-00126-SAL-KDW           Date Filed 05/12/20     Entry Number 66-1     Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

                                               )
Philip Shuler                                  )          № 5:19-cv-126-SAL-KDW
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )   Memorandum in Support of Motion to Seal
                                               )
South       Carolina    Department        of   )
Corrections; Warden Donald Beckwith,           )
individually and/or in his official capacity   )
as warden at Wateree River Correctional        )
Institution; Associate Warden Tonya            )
James, individually and/or in her official     )
capacity as associate warden and/or major      )
of security at Wateree River Correctional      )
Institution; and Major James Wakeley,          )
individually and/or in his official capacity   )
as an employee of SCDC; and Shamika            )
Rowley;                                        )
                                               )
       Defendants.                             )
                                               )

                                  Introduction, Background

       The introduction and background of Shuler’s Response in Opposition to Rowley’s

Motion for Summary Judgment is incorporated herein by reference.

                                          Argument

       Under Local Rule 5.03 a party seeking to file documents under seal must file a

memorandum that: (1) identifies, with specificity, the documents or portions thereof for which

sealing is requested; (2) state the reasons why sealing is necessary; (3) explain (for each

document or group of documents) why less drastic alternatives to sealing will not afford

adequate protection; and (4) address the factors governing sealing of documents reflected in

controlling case law.
  5:19-cv-00126-SAL-KDW           Date Filed 05/12/20       Entry Number 66-1       Page 2 of 5




       The Plaintiff proposes the following be filed under seal:

Exhibit A – Excerpts of transcript of December 13, 2018 deposition of Defendant Shamika
            Rowley (pp. 30-31, 35-36, 39-44, 48-51, 83-87, 91-93, 100, 102, 123-126, 128-
            129, 135, 146, 151-152, Ex 9).

       These excerpts consist of testimony the parties agreed to keep confidential. Disclosure of

this testimony would risk Shuler’s life and safety. No less drastic alternative will offer adequate

protection, as practically the entire excerpt would require redaction.

Exhibit B – Excerpts of transcript of August 10, 2018 deposition transcript of Plaintiff
           Philip Shuler (“Shuler I”) (pp. 106-108, 111-113, 119-121, 125-126, 129-139,
           146-163, 167, 169-174, 185, 188, 191, 195, 199-200, 204-213, 216, Ex 4)

       These excerpts consist of testimony the parties agreed to keep confidential. Disclosure of

this testimony would risk Shuler’s life and safety. No less drastic alternative will offer adequate

protection, as practically the entire excerpt would require redaction.

Exhibit C – Excerpts of transcript of December 16, 2019 deposition transcript of Defendant
            Philip Shuler (“Shuler II”) (pp. 7-8, 16-17, 20, 25-30, 34-40, 43-48).

       These excerpts consist of testimony the parties agreed to keep confidential. Disclosure of

this testimony would risk Shuler’s life and safety. No less drastic alternative will offer adequate

protection, as practically the entire excerpt would require redaction.

Exhibit D – Excerpts of transcript of November 8, 2018 deposition transcript of Inmate 1
            (pp. 8-9).

       These excerpts consist of testimony the parties agreed to keep confidential. Disclosure of

this testimony would risk Shuler’s life and safety. No less drastic alternative will offer adequate

protection, as redaction would render the excerpt incomprehensible.
  5:19-cv-00126-SAL-KDW           Date Filed 05/12/20      Entry Number 66-1        Page 3 of 5




Exhibit E – Excerpts of transcript of December 11, 2018 deposition of Inmate 3 (pp. 23-35,
            41-42, 50-51, 63, 69-71, 78-79, 84-85).

       These excerpts consist of testimony the parties agreed to keep confidential. Disclosure of

this testimony would risk Shuler’s life and safety. No less drastic alternative will offer adequate

protection, as redaction would render the excerpt incomprehensible.

Exhibit F – Excerpts of transcript of December 5, 2019 deposition of Defendant Donald
           Beckwith (pp. 49-50, 70-78, 107-110, Ex B, Ex C, Ex D, Ex E, Ex F, Ex G, Ex
           H, Ex I, Ex J).

       These excerpts consist of testimony the parties agreed to keep confidential. No less

drastic alternative will offer adequate protection, as redaction would render the excerpt

incomprehensible.

Exhibit G – February 23, 2018 declaration of Plaintiff Philip Shuler’s mother.

       This is filed with Shuler’s mother’s name redacted, to protect her from threats from

inmate gangs. (Shuler I depo p. 130; Shuler II depo pp. 16, 20, 25). No less drastic alternative

will offer adequate protection.

Exhibit H – Defendant Rowley’s June 29, 2018 Supplemental and/or Amended Answers to
            Plaintiff’s Second Set of Interrogatories

       Defendant Rowley requested her responses be kept confidential, and redaction of her

responses would erase all pertinent information from this document.

Exhibit I – Excerpts of SCDC’s response to Shuler’s 1st subpoena (bates 10328-SCDC Sub
            Resp-1576, 1594, 1596, 1597, 1661, 1747, 1748, 1774, 1858, 1871, 2198, 2199,
            2202, 2214, 2215, 2219, 2222, 2240, 2290, 2318-2320, 2328-2349).

       These documents consist of an excerpt of SCDC Police Services Investigative Report 32-

2017-070, which involves the investigation of Inmate 3’s phone and his contacts with Defendant

Rowley and former CO Carnethia Abrams. SCDC has designated this report as confidential, and

this Court has previously held this report must be kept confidential. Shuler v. Rowley, No. 5:17-

cv-03423-JMC-KDW (Order dated October 10, 2018).
    5:19-cv-00126-SAL-KDW          Date Filed 05/12/20      Entry Number 66-1         Page 4 of 5




Exhibit J – Excerpts of SCDC’s response to Shuler’s 2nd subpoena (bates 10328-SCDC
           Second Sub Resp-001-003, 181, 185-188).

        Bates 001 to 003 of this excerpt consist of the room records for Inmates 1, 2, & 3, whose

names must be kept confidential for Shuler’s safety, and the safety of his family. No less drastic

alternative will offer adequate protection, as practically all information will need to be redacted

from these documents.

        The remainder of this document consists of an excerpt of SCDC Police Services

Investigative Report 32-2017-066, which involves the investigation of the May 30, 2017, assault

on Shuler. SCDC has designated this report as confidential. This document, which identifies

Shuler’s attackers, must be kept confidential for Shuler’s safety, and the safety of his family. No

less drastic alternative will offer adequate protection.

Confidential List of Redacted Identifiers

        This document, which identifies Shuler’s attackers, must be kept confidential for Shuler’s

safety, and the safety of his family. No less drastic alternative will offer adequate protection.


        The factors of Ashcroft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000) and In re

Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984) generally support sealing of these records.

Shuler seeks to seal these documents1 to protect parties and witnesses from risk of harm, which

is not an improper purpose. As set forth above, there is no less drastic measure, at least at this

point in time, to provide this protection.

        Pursuant to LCR 7.02, counsel for the Plaintiff has consulted with Defendants’ counsel,

who either consent (Rowley) or do not oppose (remaining Defendants) this motion. However,



1
  Shuler reserves the right to revisit the confidential nature of these documents later, particularly
for trial and/or appeal.
  5:19-cv-00126-SAL-KDW           Date Filed 05/12/20      Entry Number 66-1         Page 5 of 5




after consultation Plaintiff’s counsel discovered he had not disclosed he also sought to file pages

85, 92, & 93 of Rowley’s deposition, page 167 of the Shuler I deposition, page 51 of Inmate 3’s

deposition, and bates 2290 of SCDC’s response to Shuler’s 1st subpoena. Due to the late hour of

filing this motion, Shuler’s counsel was not able to obtain consent as to these six pages.

                                           Conclusion

       The documents specified should be filed under seal.



Dated: 05/12/2020                                    /s/ Jason Scott Luck
                                                     Jason Scott Luck (Fed Id. 9696)
                                                     jluck@garrettlawsc.com
                                                     Garrett Law Offices, LLC
                                                     1075 E. Montague Ave.
                                                     North Charleston, SC 29405
                                                     843.554.5515 (phone)
                                                     843.747.3198 (telefax)
                                                             and
                                                     J. Edward Bell, III (Fed. Id. 1280)
                                                     ebell@edbelllaw.com
                                                     Gabrielle A. Sulpizio (Fed. Id. 12715)
                                                     GSulpizio@edbelllaw.com
                                                     BELL LEGAL GROUP, LLC
                                                     219 North Ridge Street
                                                     Georgetown, SC 29440
                                                     TEL.: (843) 546-2408
                                                     FAX: (8430 546-9604
                                                     Attorneys for Plaintiff
